Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 1 of 15 Page ID #:93



  1    M. ELIZABETH DAY (SBN 177125)         CHASE A. SCOLNICK
  2    eday@feinday.com                      (SBN 227631)
       DAVID ALBERTI (SBN 220265)            cscolnick@kelleranderle.com
  3    dalberti@feinday.com                  KELLER/ANDERLE LLP
  4    SAL LIM (SBN 211836)                  18300 Von Karman Ave., Suite 930
       slim@feinday.com                      Irvine, CA 92612
  5    MARC BELLOLI (SBN 244290)             Telephone: (949) 476-8700
  6    mbelloli@feinday.com                  Facsimile: (949) 476-0900
       FEINBERG DAY KRAMER
  7    ALBERTI LIM TONKOVICH &               JUANITA R. BROOKS (SBN 75934)
  8    BELLOLI LLP                           brooks@fr.com
       1600 El Camino Real, Suite 280        FISH & RICHARDSON P.C.
  9    Menlo Park, CA 94025                  12390 El Camino Real
 10    Telephone: 650.618.4360               San Diego, CA 92130
       Facsimile: 650.618.4368               Telephone: (858) 678-5070
 11                                          Facsimile: (858) 678-5099
 12    Attorneys for Uniloc 2017 LLC
                                             Attorneys for Microsoft Corporation
 13
 14                        UNITED STATES DISTRICT COURT
 15                      CENTRAL DISTRICT OF CALIFORNIA
 16    UNILOC 2017 LLC,                    CASE NO. 8:19-CV-00780-AG-JDE
 17               Plaintiff,               CASE NO. 8:19-CV-00781-AG-JDE
 18          v.                            CASE NO. 8:19-CV-00783-AG-JDE
                                           CASE NO. 8:19-CV-00955-AG-JDE
 19    MICROSOFT CORPORATION,
                                           CASE NO. 8:19-CV-00956-AG-JDE
 20                                        CASE NO. 8:19-CV-00988-AG-JDE
                  Defendant.
 21                                          JOINT REPORT REGARDING
                                             PROPOSED SCHEDULE
 22                                          Scheduling Conference:
 23                                          September 9, 2019 9:00 a.m.

 24                                          Hon. Andrew J. Guilford

 25
 26
 27
 28
                                                                         JOINT REPORT
                                                               Case Nos.: 8:19-cv-00780,
                                                         781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 2 of 15 Page ID #:94



  1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule
  2 26-1, the Court’s Standing Patent Rules, and the Court’s Order re Early Meeting
  3 of Parties, Plaintiff Uniloc 2017 LLC, (“Uniloc”) and Defendant Microsoft
  4 Corporation (“Microsoft”), (collectively referred to as the “Parties”) hereby
  5 submit this Rule 26(f) Report. This report reflects the Parties’ early meeting and
  6 discussions, which began on August 19, 2019.
  7         I.     NATURE AND BASIS OF CASE AND CLAIMS AND
  8   DEFENSES
  9         This report concerns six cases pending between the Parties that are
 10   simultaneously set for a Scheduling Conference with the Court on September 9,
 11   2019. Subject to the Court’s approval, the Parties have agreed that the six cases
 12   should be consolidated for discovery and pre-trial.
 13               A.    Plaintiff’s Statement:
 14                      1.     Civil Action No. 8:19-cv-780 (“780”)
 15         On April 29, 2019, Uniloc filed its Complaint in Civil Action No. 8:19-
 16   cv-780, asserting Microsoft’s infringement of U.S. Patent No. 7,246,622 (the
 17   “’622 patent”). Microsoft filed an answer on July 2, 2019, denying Uniloc’s
 18   allegations of infringement and asserting that Uniloc’s patents are invalid and
 19   unenforceable.
 20         The ’622 patent generally relates to a method for instant voice messaging
 21   over a packet-switched network. Uniloc served its Initial Disclosure of Asserted
 22   Claims and Infringement Contentions and Document Production Accompanying
 23   Disclosure (“Infringement Contentions”) on July 19, 2019. In those
 24   Infringement Contentions, Uniloc asserts that Microsoft directly infringes claims
 25   1 and 2 of the ’622 Patent based on Microsoft’s Skype system and applications,
 26   including Desktop, Mobile and Tablet versions, and related software and servers.
 27                      2.     Civil Action No. 8:19-cv-0781 (“781”)
 28         On April 29, 2019, Uniloc filed its complaint in Civil Action No. 8:19-cv-
                                                                               JOINT REPORT
                                                 2                   Case Nos.: 8:19-cv-00780,
                                                               781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 3 of 15 Page ID #:95



  1   0781, asserting that Microsoft infringes U.S. Pat. Nos. 6,836,654 (the “’654
  2   patent”) and 9,869,362 (the “’362 patent). Microsoft filed an answer on July 2,
  3   2019, denying Uniloc’s allegations of infringement and asserting that Uniloc’s
  4   patents are invalid and unenforceable.
  5         The ’654 patent generally relates to a mobile device with anti-theft protection
  6   The ’362 patent generally relates to mobile device monitoring and analysis. Uniloc
  7   served its initial Disclosure of Asserted Claims and Infringement Contentions and
  8   Document Production Accompanying Disclosure (“Infringement Contentions”) on
  9   July 19, 2019. In those Infringement Contentions, Uniloc asserts that Microsoft
 10   directly and indirectly infringes claims 10, 11, 13, 17 and 18 of the ’654 Patent
 11   based on Microsoft Surface Products with LTE (Microsoft Surface Pro with LTE,
 12   Microsoft Surface Go with LTE and Microsoft Lumia Devices (535, 435, 532, 640,
 13   640XL, 430, 540, 950, 950XL, 550, 650) and claim 1 of the ’362 Patent based on
 14   Windows 10 devices such as laptops and tablets which support GPS, Wi-Fi and
 15   LTE capabilities and location determination capability, including Microsoft Surface
 16   Pro and Go with LTE.
 17                      3.     Civil Action No. 8:19-cv-0783 (“783”)
 18         On April 29, 2019, Uniloc filed its complaint in Civil Action No. 8:19-cv-
 19   0783, asserting that Microsoft infringes U.S. Pat. No. 8,495,359 (the “’359
 20   patent”). Microsoft filed an answer on July 2, 2019, denying Uniloc’s allegations
 21   of infringement and asserting that Uniloc’s patents are invalid and unenforceable.
 22         The ’359 patent generally relates to a system and method for securing
 23   electronic communications. Uniloc served its initial Disclosure of Asserted Claims
 24   and Infringement Contentions and Document Production Accompanying Disclosure
 25   (“Infringement Contentions”) on July 19, 2019. In those Infringement Contentions,
 26   Uniloc asserts that Microsoft directly and indirectly infringes claims 6, 7, 9 and 10
 27   of the ’359 Patent based on Microsoft’s Skype system and applications, including
 28
                                                                                  JOINT REPORT
                                                3                       Case Nos.: 8:19-cv-00780,
                                                                  781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 4 of 15 Page ID #:96



  1   Desktop, Mobile and Tablet versions and related software and servers that support
  2   Skype Private Conversations.
  3                       4.    Civil Action No. 8:19-cv-0955 (“955”)
  4         On May 20, 2019, Uniloc filed its complaint in Civil Action No. 8:19-cv-
  5   0955, asserting that Microsoft infringes U.S. Pat. No. 6,498,541 (the “’541
  6   patent”). Microsoft filed an answer on July 12, 2019, denying Uniloc’s allegations
  7   of infringement and asserting that Uniloc’s patents are invalid and unenforceable.
  8         The ’541 patent generally relates to a communication bus system. Uniloc
  9   served its initial Disclosure of Asserted Claims and Infringement Contentions and
 10   Document Production Accompanying Disclosure (“Infringement Contentions”) on
 11   July 29, 2019. In those Infringement Contentions, Uniloc asserts that Microsoft
 12   directly and indirectly infringes claims 1, 2 and 3 of the ’541 Patent based on all
 13   Microsoft products with a USB-3.1 (also known as USB-C) interface, including but
 14   not limited to the Surface Book 2 and Surface Go.
 15                       5.    Civil Action No. 8:19-cv-0956 (“956”)
 16         On May 20, 2019, Uniloc filed its complaint in Civil Action No. 8:19-cv-
 17   0956, asserting that Microsoft infringes U.S. Pat. No. 6,467,088 (the “’088
 18   patent”). Microsoft filed an answer on July 12, 2019, denying Uniloc’s allegations
 19   of infringement and asserting that Uniloc’s patents are invalid and unenforceable.
 20         The ’088 patent generally relates to a reconfiguration manager for controlling
 21   upgrades of electronic devices. Uniloc served its initial Disclosure of Asserted
 22   Claims and Infringement Contentions and Document Production Accompanying
 23   Disclosure (“Infringement Contentions”) on July 29, 2019. In those Infringement
 24   Contentions, Uniloc asserts that Microsoft directly and indirectly infringes claims 1,
 25   2, 3, 4, 6, 7, 8 and 9 of the ’088 Patent based on devices that practice a processor-
 26   implemented method for controlling the reconfiguration of an electronic device,
 27   including, for example, all versions of Microsoft Windows 8.1 and 10 software that
 28
                                                                                  JOINT REPORT
                                                 4                      Case Nos.: 8:19-cv-00780,
                                                                  781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 5 of 15 Page ID #:97



  1   include the Windows Update feature, as well as any client devices running
  2   Microsoft Windows 8.1 and 10, such as (1) Microsoft Surface, (2) Microsoft
  3   Surface 2, (3) Microsoft Surface 3, (4) Microsoft Surface Pro, (5) Microsoft Surface
  4   Pro 2, (6) Microsoft Surface Pro 3, (7) Microsoft Surface Pro 4, (8) Microsoft
  5   Surface Pro (5th Gen), (9) Microsoft Surface Pro 6, (10) Microsoft Surface Book,
  6   (11) Microsoft Surface Book 2, (12) Microsoft Surface Laptop, (13) Microsoft
  7   Surface Laptop 2, (14) Surface Studio, (15) Surface Studio 2, (16) Surface Go, (17)
  8   Surface Go with LTE Advanced), servers (e.g., Microsoft Windows Update
  9   servers), computer readable media, software and hardware used to implement
 10   Windows Update.
 11                        6.    Civil Action No. 8:19-cv-0988 (“988”)
 12           On May 23, 2019, Uniloc filed its complaint in Civil Action No. 8:19-cv-
 13   0988, asserting that Microsoft infringes U.S. Pat. No. 8,881,273 (the “’273
 14   patent”). Microsoft filed an answer on July 18, 2019, denying Uniloc’s allegations
 15   of infringement and asserting that Uniloc’s patents are invalid and unenforceable.
 16           The ’273 patent generally relates to device reputation management. Uniloc
 17   served its initial Disclosure of Asserted Claims and Infringement Contentions and
 18   Document Production Accompanying Disclosure (“Infringement Contentions”) on
 19   August 5, 2019. In those Infringement Contentions, Uniloc asserts that Microsoft
 20   directly and indirectly infringes claims 1-15 of the ’273 Patent based Microsoft
 21   Playready Products (versions 3.0 and higher) and Microsoft Defender Advanced
 22   Threat Protection (ATP) and related software, servers, clients and systems.
 23           B.     Defendant’s Statement:
 24           This set of consolidated cases is the second wave of cases Uniloc 2017 has
 25   filed against Microsoft. Uniloc 2017 previously asserted twelve patents across
 26   seven other cases,1 which this Court consolidated for pretrial into Civil Action No.
 27
      1
          Uniloc dismissed Civil Action No. 8:19-cv-00158, involving U.S. Pat. No.
 28
                                                                                 JOINT REPORT
                                                5                      Case Nos.: 8:19-cv-00780,
                                                                 781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 6 of 15 Page ID #:98



  1   8:18-CV-02053. Microsoft moved to stay the 2053 consolidated cases pending
  2   resolution of inter partes review petitions Microsoft filed against the patents
  3   asserted in that action, and the Court granted that request. Here, Uniloc has filed
  4   the six instant cases against Microsoft (Case Nos. 0780, 0781, 0783, 0955, 0956,
  5   and 0988), asserting the following U.S. patents: 8,724,622, 6,836,654, 9,869,362,
  6   8,495,359, 6,498,541, 6,467,088, and 8,881,273. The parties agree these cases
  7   should be consolidated at least for discovery and pre-trial purposes.
  8          Microsoft denies it infringes any of Uniloc’s patents, and asserts various
  9   affirmative defenses, including that Uniloc’s patents are invalid, unenforceable, and
 10   licensed, among other things. Microsoft is in the process of filing inter partes
 11   review petitions in the present set of cases and plans to move to stay once those
 12   petitions are on file.
 13   II.    PROPOSED DISCOVERY PLAN
 14          A.     Initial Disclosures
 15          The parties exchanged initial disclosures pursuant to Fed. R. Civ. P. 26 (a) on
 16   August 2, 2019, August 12, 2019 and August 19, 2019.
 17          B.     Proposed Case Schedule
 18          Chart Showing Parties’ Proposed Dates: The chart below shows the default
 19   schedule under The Standing Patent Rules and the Parties’ proposed dates. The
 20   Parties agreed on a proposed schedule that tracks the Court’s Standing Patent Rules
 21   through claim construction exchanges, and propose small deviations from the
 22   Court’s Standing Patent Rules for several subsequent dates.
 23
 24
 25
 26
      9,311,485. Uniloc also dropped its infringement allegations concerning U.S. Pat.
 27   No. 8,613,110 (in its entirety) from Civil Action No. 8:18-CV-02053 and claims
      18, 21, 24, 25, 26, 39, 42, 45, and 48 of U.S. Pat. No. 8,706,636 from Civil Action
 28   No. 8:18-CV-02053.
                                                                                  JOINT REPORT
                                                 6                      Case Nos.: 8:19-cv-00780,
                                                                  781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 7 of 15 Page ID #:99



  1            Event             Standard          Uniloc            Microsoft
                                  S.P.R.          Proposed       Proposed Dates
  2                              Schedule          Dates
  3    S.P.R. 2.4 –                                      September 9, 2019
       Scheduling Conference
  4    Amended Pleadings;                                  October, 2019
  5    Join Add’l Parties
       S.P.R. 2.5, 2.6 –        September               September 23, 2019
  6    Invalidity Contentions   23, 2019
  7    and Accompanying
       Document Production
  8    S.P.R. 3.1 – Exchange    October 7,                October 7, 2019
  9    of Proposed Terms for    2019
       Construction
 10    S.P.R. 3.2 – Exchange    October 21,              October 21, 2019
 11    of Claim Constructions   2019
       and Extrinsic Evidence
 12    S.P.R. 3.4 – Joint       November                November 25, 2019
 13    Claim Construction       25, 2019
       Discovery and
 14
       Prehearing Statement
 15    and Expert
       Declarations
 16
       S.P.R. 3.5 – Opening     December 2,
 17    Claim Construction       2019                     December 13, 2019
       Briefs
 18
       S.P.R. 3.3 Completion    November
 19    of Claim Construction    18, 2019                  January 3, 2020
       Discovery
 20
       S.P.R. 3.5 –             December
 21                                                       January 10, 2020
       Responsive Claim         16, 2019
 22    Construction Briefs,
       Presentation Material,
 23    and Technology
 24    Tutorial
       S.P.R. 3.6 –Claim                      At a date convenient for the Court
 25    Construction Hearing
 26    Court’s Claim            TBD                             TBD
       Construction Order
 27
 28    S.P.R. 4.1 – Final       Claim Construction Order + 28 days

                                                                              JOINT REPORT
                                              7                     Case Nos.: 8:19-cv-00780,
                                                              781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 8 of 15 Page ID #:100



  1               Event               Standard          Uniloc            Microsoft
                                       S.P.R.          Proposed         Proposed Dates
  2                                   Schedule          Dates
  3    Infringement
       Contentions
  4    S.P.R. 4.2 – Advice of        Claim Construction Order + 28 days
  5    Counsel
       S.P.R. 4.2-Final              Final Infringement Contentions + 28 days
  6    Invalidity Contentions
  7    Close of Fact                               Final Invalidity Contentions + 90 days
       Discovery
  8    Simultaneous Opening          Final          Close of fact discovery + 30 days
  9    Expert Reports on             Infringement
       issues where they bear        Contentions
 10    burden of Proof               + 28 days
 11    Simultaneous Rebuttal         Final          Opening Expert Reports + 45 days
       Expert Reports                Invalidity
 12                                  Contentions
 13                                  + 28 days
       Close of Expert               Rebuttal       Rebuttal Expert Reports + 30 days
 14
       Discovery                     Expert
 15                                  Reports + 28
                                     days
 16
       S.P.R. 4.5 – Final Day        Close of all Close of Expert Discovery + 30 days
 17    for Filing Dispositive        discovery +
       Motions                       28 days
 18
       Pretrial Conference           Dispositive Motions + 84 days
 19    Trial Date                    Pretrial Conference + 15 days
 20         C.      Scope of Discovery
 21         Although the full scope of discovery cannot be known at this time, the Parties
 22   anticipate that discovery will be needed on the following topics:
 23          1.     The Asserted Patents, including their prosecution histories;
 24          2.     The alleged inventions of the asserted claims;
 25          3.     The structure of the Accused Products;
 26          4.     Sales of the Accused Products;
 27          5.     The Prior art;
 28
                                                                                   JOINT REPORT
                                                   8                     Case Nos.: 8:19-cv-00780,
                                                                   781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 9 of 15 Page ID #:101



  1          6.    Uniloc’s claim for damages;
  2          7.    Microsoft’s knowledge of the Asserted Patents;
  3          8.    Uniloc’s acquisition of the Asserted Patents;
  4          9.    Uniloc’s and the inventor’s knowledge of prior art;
  5          10.   Encumbrances on the Asserted Patents;
  6          11.   Licenses to the Asserted Patents;
  7          12.   Uniloc 2017’s standing to assert the Asserted Patents;
  8         D.     Proposed Changes on Limitations to Discovery
  9   Standing Protective Order
 10         The Court entered the Parties’ proposed Protective Order in the 2053
 11   consolidated action on February 5, 2019 and the parties will prepare a joint motion
 12   to enter the 2053 Protective Order in these cases.
 13   Standing E-Discovery Order
 14         The Court entered the Parties’ ESI Order in the 2053 consolidated action on
 15   April 1, 2019. The parties will abide by the terms of that order but will prepare an
 16   updated ESI Order for these cases that will include agreements regarding E-
 17   Discovery that were reached between the parties in the 2053 consolidated action
 18   subsequent to entry of that ESI Order.
 19   Limits on Written Discovery
 20         The parties agree on the following discovery limits for the consolidated
 21   action, should the cases be consolidated as requested. Otherwise, or if the scope of
 22   the case changes in the future, the parties agree to meet and confer to discuss
 23   appropriate discovery limits.
 24   Limits on Interrogatories
 25         75 Interrogatories.
 26   Limits on Depositions
 27         120 hours for party depositions, 80 hours for non-party depositions.
 28         For expert witnesses: 7 hours for each report served.
                                                                                   JOINT REPORT
                                                 9                       Case Nos.: 8:19-cv-00780,
                                                                   781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 10 of 15 Page ID #:102



   1   Experts
   2          The Parties agree that, pursuant to Federal Rule of Civil Procedure
   3   26(b)(4)(b), no draft expert reports, notes, outlines or disclosures leading up to a
   4   final expert report or declaration are discoverable in whatever form. In addition,
   5   where a party retains independent consultants or experts to further technical or
   6   consulting services or to give testimony with respect to the subject matter of this
   7   action, the following materials will be deemed to be privileged materials or
   8   materials otherwise protected from production based on a claim of privilege
   9   (attorney-client, work product or other privilege) and thus not discoverable:
  10          (1) Correspondence between such independent consultants or experts and a
  11   party or its outside counsel;
  12          (2) Drafts of expert reports, declaration or any other materials drafted by or
  13   for such independent consultants or experts regarding the subject matter of this
  14   action; and
  15          (3) Communications between such independent consultants and experts and a
  16   party of its outside counsel that are related to drafts and/or revisions of expert
  17   reports, declarations or other materials drafted by or for such independent
  18   consultants or experts, or that are related to the preparation to testify at a hearing,
  19   trial, or deposition in this action.
  20          Such protections provided herein are to be construed in addition to and shall
  21   not diminish the protections provided in Fed. R. Civ. P. 26(b)(3)-26(b)(4). Nothing
  22   herein, however, limits the rights of the Parties to examine an expert or consultant
  23   concerning the information he or she relied upon in forming his or her opinions,
  24   which information shall not be privileged.
  25          E.     Other Discovery Issues
  26          The Parties agree that no party is required to log attorney-client privileged
  27   and/or attorney work product documents created on or after July 30, 2018, the date
  28   Uniloc commenced litigation against Microsoft. The Parties also agree that no
                                                                                     JOINT REPORT
                                                  10                       Case Nos.: 8:19-cv-00780,
                                                                     781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 11 of 15 Page ID #:103



   1   party is required to log attorney-client privileged and/or attorney work product
   2   documents created during the course of and concerning any prior litigation
   3   involving Uniloc and Microsoft.
   4          The Parties agree that for papers not filed with the Court’s ECF system, the
   5   service of papers electronically, such as through email, FTP or the use of online
   6   repositories such as Box.com, constitutes proper service under Rule 5(b) so long as
   7   the service (or notification of service via FTP, Box.com etc.) is sent to the
   8   following email addresses:
   9               • For Uniloc: FDALB-Uniloc-MSFT-Joint@feinday.com
  10               • For Microsoft: MS/Uniloc-MSCounsel@fr.com
  11   III.   MATTERS TO BE ADDRESSED UNDER L.6. 26-1
  12          A.     Complexity
  13          The Parties agree that the Manual for Complex Litigation should not be
  14   relied upon generally, but if any party determines that any particular procedure in
  15   the manual may prove helpful, the parties should meet and confer and raise with the
  16   Court if appropriate.
  17          B.     Motion Schedule
  18          The Parties are likely to file dispositive motions, for example, concerning
  19   issues of infringement, damages and one or more of Microsoft’s affirmative
  20   defenses. The Parties’ proposed deadline for the filing of dispositive motions is
  21   thirty (30) days after the close of expert discovery, as set forth in the table above.
  22          C.     ADR and Settlement Discussions
  23          The Parties have and will continue to consider possible resolution. The
  24   Parties agree on ADR Procedure No. 3, private mediation.
  25          D.     Trial Estimate
  26          Plaintiff’s Estimates:
  27          For the each of the Actions, Uniloc estimates 4-5 court days.
  28          Defendant’s Estimates:
                                                                                    JOINT REPORT
                                                  11                      Case Nos.: 8:19-cv-00780,
                                                                    781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 12 of 15 Page ID #:104



   1           For each of the Actions, Microsoft estimates that trial will require 5-6 court
   2   days.
   3   IV.     STANDING PATENT RULES
   4           Standing Patent Rule 3.5:
   5           Should the Court order the cases consolidated as requested by the parties, the
   6   parties request additional pages for Claim Construction Briefs:
   7           Plaintiff’s Position: Uniloc requests Standing Patent Rule 3.5 be modified
   8   to allow for up to 50 pages for opening briefs and 20 pages for responsive briefs.
   9           Defendant’s Position: Microsoft requests Standing Patent Rule 3.5 be
  10   modified to allow for up to 75 pages for opening briefs and 50 pages for responsive
  11   briefs. Microsoft’s request is an estimate based on the number of disputed claim
  12   terms from the 2053 consolidated cases. Depending on the number of terms in
  13   dispute here, the parties may require less pages to complete briefing.
  14   V.      DEFENDANT’S REQUEST FOR DAMAGES CONTENTIONS
  15           Plaintiff’s Position:
  16           Plaintiff does not believe Northern District of California Patent Local Rule 3-
  17   8 should be adopted. Damages positions inherently require expert opinion on most
  18   of the 15 Georgia-Pacific factors, including the ultimate opinion as to the
  19   applicable royalty rate. Plaintiff is not aware of any district other than the Northern
  20   District of California that has adopted this Rule. Moreover, as the case law
  21   regarding this Rule makes clear, damages contentions are non-binding. Twilio, Inc.
  22   v. Telesign Corp., No. 16-cv-06925-LHK, 2017 WL 5525929, at *2 (N.D. Cal.
  23   Nov. 17, 2017) (“It is worth noting that unlike the more rigorous disclosure
  24   requirements for infringement and invalidity contentions (see L.R. 3-1, L.R. 3-3),
  25   there is no ‘good cause’ threshold for amendment of damages contentions, nor is
  26   there even a requirement to amend the contentions.”). Essentially, implementing
  27   Rule 3-8 would front load much of expert discovery, without the benefit of full fact
  28   discovery and would be non-binding. Plaintiff does not agree with Defendant that
                                                                                    JOINT REPORT
                                                  12                      Case Nos.: 8:19-cv-00780,
                                                                    781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 13 of 15 Page ID #:105



   1   implementing this Rule increases efficiency; just the opposite.
   2          Defendant’s Position:
   3          Microsoft proposes modifying the Standing Patent Rules to require damages
   4   contentions, similar to those required by the Patent Local Rules in the Northern
   5   District of California (P.L.R. 3-8 and 3-9). For example, Patent Local Rule 3-8
   6   requires plaintiffs to:
   7          •      Identify each of the category(ies) of damages it is seeking for the
   8                 asserted infringement, as well as its theories for recovery, factual
   9                 support for those theories, and computations of damages within each
  10                 category, including:
  11                 1.     lost profits;
  12                 2.     price erosion;
  13                 3.     convoyed or collateral sales;
  14                 4.     reasonable royalty; and
  15                 5.     any other form of damages.
  16          Microsoft proposes that Uniloc serve its damages contentions on November
  17   12, 2019 (which is 50 days after Microsoft serves invalidity contentions, consistent
  18   with Patent Local Rule 3-8) and that Microsoft serve its responsive damages
  19   contentions on December 12, 2019 (which is consistent with Patent Local Rule 3-
  20   9).
  21          As the Northern District has recognized, damages contentions “serve to
  22   narrow and sharpen the issues thereby confining discovery and simplifying trial
  23   preparation.” Looksmart Group, Inc. v. Microsoft Corporation, 386 F. Supp. 3d
  24   1222, 1230 (N.D. Cal. 2019) (internal quotations omitted). Absent such a
  25   requirement, Microsoft must rely upon contention interrogatories, but as courts
  26   have recognized, “‘allowing the parties to discover their opponent's theories of
  27   liability ... ha[d] been difficult to achieve through traditional discovery mechanisms
  28   such as contention interrogatories.’” Id. at 1226 (quoting O2 Micro Int'l Ltd. v.
                                                                                    JOINT REPORT
                                                  13                      Case Nos.: 8:19-cv-00780,
                                                                    781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 14 of 15 Page ID #:106



   1   Monolithic Power Sys., Inc., 467 F.3d 1355, 1365 (Fed. Cir. 2006)). “In particular,
   2   answers to such interrogatories were often postponed until the close of discovery, or
   3   were amended as a matter of course during the discovery period.” Id. (internal
   4   quotations omitted). Such “narrowing” and “sharpening” is especially necessary in
   5   this action, which includes cases 8 through 13 that Uniloc has filed against
   6   Microsoft in the past year (with no end in sight).2
   7
   8       Dated: 08/28/2019                          /s/ M. Elizabeth Day
                                                      M. Elizabeth Day
   9
                                                      Attorneys for Plaintiff
  10
           Dated: 08/28/2019                          /s/ Amir A. Kazi
  11                                                  Amir A. Kazi
  12
                                                      Attorneys for Defendant
  13
  14
                                               ATTESTATION
  15
                Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filing party hereby attests that all
  16
       signatories listed concur in this filing’s content and have authorized this filing.
  17
                                                 /s/ M. Elizabeth Day
  18
  19
  20
  21
  22
  23
  24
       2
        Uniloc is also wrong that damages contentions are not binding. The Northern
  25   District of California has held that it has the ability to strike a damages report where
       the report deviates from a party’s disclosures in its contentions. Looksmart Group,
  26   386 F. Supp. 3d at 1234-35 (finding that “[plaintiff] violated Rule 26(e) by failing
       to amend its damages contentions,” but not striking the plaintiff’s report on
  27   damages because the plaintiff’s behavior was “justified” in view of “previously
       unsettled” law concerning damages contentions). For the avoidance of any doubt,
  28   Microsoft is proposing damages contentions that are binding.
                                                                                      JOINT REPORT
                                                    14                      Case Nos.: 8:19-cv-00780,
                                                                      781, 783, 955, 956, 988-AG-JDE
Case 8:19-cv-00956-AG-JDE Document 25 Filed 08/28/19 Page 15 of 15 Page ID #:107



   1                            CERTIFICATE OF SERVICE

   2               The undersigned certifies that the foregoing document was filed
   3     electronically through the Court’s CM/ECF system. As such, the foregoing
   4     document was served on all counsel who have consented to electronic service
   5     pursuant to Local Civil Rule 5-3.2.1.
   6         August 28, 2019                          /s/ M. Elizabeth Day
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                                   JOINT REPORT
                                                 15                      Case Nos.: 8:19-cv-00780,
                                                                   781, 783, 955, 956, 988-AG-JDE
